



COURT OF APPEAL FOR ONTARIO

CITATION: Greta Inc. v. De
    Lange, 2014 ONCA 107

DATE: 20140207

DOCKET: C57302

Juriansz, Lauwers and Pardu JJ.A.

BETWEEN

Greta Inc.

Plaintiff (Respondent)

and

Robert
    De Lange
, Level Up SA and

Michael Frank Burgess

Defendants (Appellant)

Lawrence Pick, for the appellant Robert De Lange

Thomas Dunne Q.C. and Mark Crane, for the respondent

Heard and released orally: January 31, 2014

On appeal from the order of Justice
J.
    Patrick Moore
of the Superior Court of Justice, dated May 28, 2013.

ENDORSEMENT

[1]

The only ground of appeal advanced at the hearing of the appeal is that
    the motion judge erred by finding the Ontario courts have jurisdiction over the
    respondents action against the appellant for conspiracy to commit fraud. We
    are satisfied the motion judge did not err in reaching this conclusion.

[2]

The appellant is a resident of South Africa who received, outside Canada,
    monies of the respondent, an Ontario Company. The appellant submits he has no
    personal or business connections to Ontario, and that the action does not meet
    any of the presumptive connecting factors listed by the Supreme Court of Canada
    in
Club Resorts Limited v. Van Breda,
2012 SCC 17, [2012] 1 S.C.R. 572
    at para. 90.

[3]

The motion judge after considering the statement of claim, the
    particulars provided and the evidence filed was satisfied that the plaintiffs
    action involved tortious conduct, an essential part of which took place in
    Toronto. The respondents losses arose out of an agreement reached in Toronto
    in which the respondent gave up contractual protections in the original
    contract made in Florida. This would bring the action within the third and
    fourth presumptive connecting factors, that the tort was committed in Ontario,
    and that a contract connected with the dispute was made in the province.

[4]

The motion judge found that the respondent had produced some evidence
    connecting the appellant with one Burgess as business associates. Burgess
    pleaded guilty in the United Stated to defrauding the respondent. Burgess met
    with the respondent in Toronto to make the agreement noted above. He was
    involved in assembling the respondent's funds for the project and engineered
    the transfer of the respondent's funds. The funds were transferred to a company
    50 per cent owned by the appellant. Some of the funds were subsequently
    transferred into the appellant's personal account. The appellant received the
    money without the respondent's knowledge or consent.

[5]

The respondent alleges the transfer of the funds into the appellant's
    company and personal accounts were in breach of the funding contract and completed
    the conspiracy.

[6]

The appellant submits that it is unclear that the agreement reached in
    Toronto was executed in Toronto. That is of no moment as the motion judge found,
    in para. 31, that the renegotiation of the contract, which clearly took place
    in Toronto, was itself an act in furtherance of the conspiracy and sufficient
    to locate the conspiracy in Ontario. In any event, on our reading of para. 32
    of his reasons the motion judge was satisfied the agreement was made in
    Toronto.

[7]

We are not persuaded that the motion judge made any error in concluding the
    court had jurisdiction and the appeal is dismissed. Costs in favour of the
    respondent fixed in the amount of $15,000 all inclusive as agreed.

R.G.
    Juriansz J.A.

P.
    Lauwers J.A.

G.
    Pardu J.A.


